Judgment, Supreme Court, New York County (Rena K. Uviller, J.), rendered March 14, 2006, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of 2V2 years’ incarceration, unanimously affirmed.
We perceive no basis to reduce defendant’s sentence.
The imposition of mandatory surcharges and fees by way of court documents, but without mention in the court’s oral pronouncement of sentence, was lawful (see People v Harris, 51 AD3d 523 [2008]). Concur—Andrias, J.P., Saxe, Sweeny, Moskowitz and DeGrasse, JJ.